

116 S1174 IS: Federal Employee Paid Leave Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1174IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Schatz (for himself, Mr. Brown, Mr. Van Hollen, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide that 12 weeks of leave made available to a Federal employee shall be paid leave, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Paid Leave Act. 2.Paid leave for Federal employees covered by title 5 (a)In generalSection 6382 of title 5, United States Code, is amended by striking subsections (c) and (d) and inserting the following:
				
 (c)(1)Subject to paragraph (2), leave taken by an employee under subsection (a) shall be paid leave. (2)The paid leave that is available to an employee for purposes of paragraph (1) is—
 (A)12 administrative workweeks of paid leave, in connection with the birth, placement, or other event involved for which leave may be taken under subsection (a), in the 12-month period referred to in subsection (a); or
 (B)if regulations are promulgated under subsection (d), the number of administrative workweeks specified in the regulations.
 (3)(A)An employee may elect to substitute for any leave under subsection (a)(3) any other paid leave which is available to such employee for the purpose described in that subsection.
 (B)Subparagraph (A) shall not be construed to require that an employee first use all or any portion of the other paid leave described in such subparagraph before being allowed to use the paid leave described in paragraph (1).
 (4)Paid leave described in paragraph (1)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;
 (B)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and
 (C)if not used by the employee before the end of the 12-month period (referred to in subsection (a)) to which it relates, shall not accumulate for any subsequent use.
 (5)The Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out this subsection, including regulations specifying the manner in which an employee may designate any day or other period as to which such employee wishes to use paid leave described in paragraph (1) under subsection (a).
 (d)The Director of the Office of Personnel Management may promulgate regulations to increase the amount of paid leave available to an employee under subsection (a) to a total of not more than 16 administrative workweeks, based on the consideration of—
 (1)the benefits provided to the Federal Government of increasing such leave, including enhanced recruitment and retention of employees;
 (2)the cost to the Federal Government of increasing the amount of such leave; (3)trends in the private sector and in State and local governments with respect to offering an increased amount of paid leave;
 (4)the Federal Government’s role as a model employer; (5)the impact of increased paid leave under subsection (a) on lower-income and economically disadvantaged employees and their children; and
 (6)such other factors as the Director considers necessary. . (b)ApplicationThe amendment made by this section shall not apply with respect to any event that—
 (1)is a birth, placement, or other event for which leave may be taken under section 6382(a) of title 5, United States Code; and
 (2)occurs before the end of the 6-month period beginning on the date of the enactment of this Act.
				3.Paid leave for congressional employees
 (a)Amendments to Congressional Accountability ActSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended— (1)in subsection (a)(1), by adding at the end the following: In applying section 102(a) of such Act to covered employees, subsection (d) shall apply.;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:
					
						(d)Special rule for paid leave for congressional employees
 (1)In generalSubject to paragraph (2), leave taken by a covered employee under section 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) shall be paid leave.
 (2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is— (A)the number of weeks of paid leave, in connection with the birth, placement, or other event involved for which leave may be taken under section 6382(a) of title 5, United States Code, that corresponds to the number of administrative workweeks of paid leave available to Federal employees under section 6382(a) of title 5, United States Code (taking into account any increase under section 6382(d) of that title); and
 (B)any additional paid vacation leave, personal leave, family leave, or sick or medical leave provided by the employing office to such employee.
								(3)Substitution
 (A)In generalA covered employee may elect to substitute for any leave under paragraph (3) of such section 102(a) any other paid leave which is available to such covered employee for the purpose described in that paragraph. Section 102(d)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)) shall not apply to covered employees.
 (B)ConstructionSubparagraph (A) shall not be construed to require that a covered employee first use all or any portion of the other paid leave described in such subparagraph before being allowed to use the paid leave described in paragraph (2)(A).
 (4)Additional rulesPaid leave described in paragraph (1)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office; and
 (B)if not used by the covered employee before the end of the 12-month period (referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use..
 (b)ApplicationThe amendment made by this section shall not apply with respect to any event that— (1)is a birth, placement, or other event for which leave may be taken under section 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)); and
 (2)occurs before the end of the 6-month period beginning on the date of the enactment of this Act.
				4.Conforming amendment to Family and Medical Leave Act for GAO employees
 (a)Amendment to Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the following:
				
					(3)Special rule for GAO employees
 (A)In generalSubject to subparagraph (B), any leave taken by an employee of the Government Accountability Office under subsection (a) shall be paid leave.
 (B)Amount of paid leaveThe paid leave that is available to such an employee for purposes of subparagraph (A) is— (i)the number of weeks of paid leave, in connection with the birth, placement, or other event involved for which leave may be taken under section 6382(a) of title 5, United States Code, that corresponds to the number of administrative workweeks of paid leave available to Federal employees under section 6382(a) of title 5, United States Code (taking into account any increase under section 6382(d) of that title); and
 (ii)any additional paid vacation leave, personal leave, family leave, or sick or medical leave provided by such employer to such employee.
							(C)Substitution
 (i)In generalAn employee of the Government Accountability Office may elect to substitute for any leave under subsection (a)(3) any other paid leave which is available to such employee for the purpose described in that subsection. Paragraph (2) shall not apply to employees of the Government Accountability Office.
 (ii)ConstructionClause (i) shall not be construed to require that an employee first use all or any portion of the other paid leave described in such clause before being allowed to use the paid leave described in subparagraph (B)(i).
 (D)Additional rulesPaid leave described in subparagraph (A)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the Government Accountability Office; and
 (ii)if not used by the employee of such employer before the end of the 12-month period (referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use..
 (b)ApplicationThe amendment made by this section shall not apply with respect to any event that— (1)is a birth, placement, or other event for which leave may be taken under section 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)); and
 (2)occurs before the end of the 6-month period beginning on the date of the enactment of this Act.
				5.Clarification for members of the National Guard and Reserves
 (a)Executive branch employeesFor purposes of determining the eligibility of an employee described in section 6381(1)(A) of title 5, United States Code, who is a member of the National Guard or Reserves to take leave under section 6382(a) of such title, any service by such employee on covered active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.
 (b)Congressional employeesFor purposes of determining the eligibility of a covered employee (meaning an employee defined as or considered to be a covered employee under section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301)) who is a member of the National Guard or Reserves to take leave under section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) (pursuant to section 202(a)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(a)(1))), any service by such covered employee on covered active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(14))) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(a)(2)(B)).
 (c)GAO employeesFor purposes of determining the eligibility of an employee of the Government Accountability Office who is a member of the National Guard or Reserves to take leave under section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)), any service by such employee on covered active duty (as defined in section 101(14) of such Act (29 U.S.C. 2611(14))) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act (29 U.S.C. 2611(2)(A)).
 6.Conforming amendment for certain TSA employeesSection 111(d)(2) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended to read as follows:
			
				(2)Exceptions
 (A)ReemploymentIn carrying out the functions authorized under paragraph (1), the Under Secretary shall be subject to the provisions set forth in chapter 43 of title 38, United States Code.
 (B)LeaveThe provisions of section 6382(a) of title 5, United States Code, and subsections (c) and (d) of such section shall apply to any individual appointed under paragraph (1)..